McMurray, Presiding Judge.
Defendant was indicted, tried and found guilty of the offense of robbery by sudden snatching with the intent to commit a theft. He was sentenced to serve a term of 20 years and appeals, contending the verdict was contrary to the evidence, against the weight of the evidence, without evidence to support it and the evidence did not exclude every reasonable hypothesis save that of the guilt of the defendant. Held:
The evidence was sufficient to support the verdict finding the defendant guilty of snatching a bank bag containing a store’s receipts from an employee of the store on the way to make a bank deposit. He was apprehended by the police a few minutes later hiding in a storage building still having the bank bag in his possession. See Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131); Oliver v. State, 239 Ga. 571 (238 SE2d 346); Dixon v. State, 243 Ga. 46 (252 SE2d 431). As the defendant was convicted on direct testimony, the rule as to exclusion of every other reasonable hypothesis save the guilt of the accused, set forth in Code § 38-109 as to conviction on circumstantial evidence, has no application here.

Judgment affirmed.


Banke and Underwood, JJ., concur.